[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                             June 13, 2005
                               No. 04-14139              THOMAS K. KAHN
                                                               CLERK

                    D. C. Docket No. 04-20271 CV-PAS

CAROL SUE PERKINS, as personal representative of
the Estate of Harry Glenn Perkins, deceased,

                                                     Plaintiff-Appellant,

                                  versus

SANDALS RESORTS INTERNATIONAL, LTD.,
a foreign Corporation,
d.b.a. Sandals Royal Bahamin Resorts and Spa,
UNIQUE VACATIONS, INC.,
a Florida corporation,
d.b.a. Sandals Resorts, Inc.,

                                                     Defendants-Appellees,

PROFESSIONAL ASSOCIATION OF DIVE INSTRUCTORS,

                                                     Defendant.



                Appeal from the United States District Court
                    for the Southern District of Florida

                              (June 13, 2005)
Before DUBINA and WILSON, Circuit Judges, and LAWSON*, District Judge.

PER CURIAM:

       Appellant/Plaintiff appeals the district court’s grant of summary judgment in

favor of Appellees/Defendants, Sandals Resorts International, Ltd. and Unique

Vacations, Inc., in this negligence action.

       We review de novo a district court’s grant of summary judgment. Gerling

Global Reinsurance Corp. of America v. Gallagher, 267 F.3d 1228, 1233-34 (11th

Cir. 2001).

       After reviewing the record, reading the parties briefs and having the benefit

of oral argument, we affirm the district court’s grant of summary judgment based

on its well-reasoned order filed on July 15, 2004.

       AFFIRMED.




__________________________
*Honorable Hugh Lawson, United States District Judge for the Middle District of Georgia,
sitting by designation.

                                              2